Title: To James Madison from William Harris Crawford, 27 September 1816
From: Crawford, William Harris
To: Madison, James


        
          
            Dear Sir,
            War Department 27th. September 1816.
          
          The enclosed letters to Mr. Crowninshield, and General Jackson, explains the views of the members of the Cabinet now in this City, upon the extraordinary information communicated in your letter of the 23d instant.
          The communication to the Executives of the States of Georgia, Kentuckey, Tennessee and Louisianna and of the Mississippi and Missouri Territories, seems to me to be proper. It is not desirable that they Should take any measures in anticipation of the threatened invasion, or to do any act which may produce public excitement. The disposition already existing in the nation to embark in the Civil war now raging between Spain and her colonies is Sufficiently Strong to produce much embarrassment to the government. With the additional excitement which a threatened invasion by Spain would necessarily produce the power of the Executive would be exerted in vain to restrain that disposition. The Communication Should be therefore made under the Strictest injunction of secrecy. I have the honor to be Your most Obedt. and Very humble Servant.
          
            Wm H Crawford
          
        
        
        
          [First Enclosure]William Harris Crawford to Andrew Jackson
          
            (Confidential)
            War Department27th. September 1816.
            Sir,
          
          In addition to the information given you by Col. Jessup, in his letter of the 18th. Ulto. he has communicated to the secretary of State, his Opinion derived from a source believed by him to be entitled to credit, that an invasion of the Military department under his immediate Command by a Spanish force will certainly take place in the course of the year. Considering the debilitated State of Old Spain and her incapacity to send out a force Sufficient to re-establish her authority in the principal Colonies which she has planted in North and south America, it is highly probable that the information which Col. Jessup has received is incorrect. Nothing short of extreme folly in her Councils could lead to the adoption of the only measure within the range of probability, which must certainly effect the emancipation of her Colonies. The Opinion however which is entertained here of the character of the Spanish Cabinet does not preclude the possibility of such an event. If Col. Jessup had communicated confidentially the source from which he derived his information or the principal facts upon which he has formed his conclusion, that an invasion is inevitable, the Executive would have been placed in a Situation to judge for itself, and on its own responsibility to have taken the necessary measures to meet the impending Crisis. As this information has been withheld, the measures of the Government must be confined to the means which are at its absolute disposition. It is indeed extremely doubtful whether any Officer of the government can without indiscretion pledge himself to withhold from the Cabinet Officers any information which it is important they should have. This is believed to be more particularly the case when the information is of a nature to impose upon the Executive the adoption of extraordinary measures. If the information which that Officer has received is entitled to full credence extraordinary measures ought to be resorted to, at the present moment. If the evidence satisfactorily proves the intention of the Spanish government to invade the United States, all the means of Offence as well as defence, in the power of the Executive in an emergency of that kind ought to be called into a State of the utmost activity. Under such Circumstances, we Should not wait to be invaded in order to justify the Commencement of Offensive operations. As it is, all that can be done, is to dispose of the regular force of the Southern division so as to meet the supposed views of the enemy in the best possible manner. The pacification of the various Indian tribes on the Upper Mississippi, will probably render it safe to withdraw the whole or

a part of the 8th. Regiment of Infantry from that quarter. The distruction of the Negro fort at the junction of the Appalachicola and flint rivers may have removed the necessity of keeping up so large a force in that quarter. It must however be admitted, that every means of exerting those Indians to hostility will be resorted in the event of a Spanish War. But even in that event, it is questionable whether we should keep so large a portion of our active force, pent up in a fort, acting on the defensive, where in fact there is nothing worth defending. The militia of the State of Georgia would be competent to the chastisement of the hostile Indians in that quarter. If the danger becomes more threatening all the posts in the interior of the Indian Country may be occupied by the Militia of that State and Tennessee, so as to admit of the assemblage of the whole regular force at the point immediately menaced. Your knowledge of the situation of the posts within your Command will enable you to adopt the measures necessary to secure the objects presented in this Communication. In withdrawing forces from posts now occupied, you will keep in view the preservation of the Military Stores which may have been deposited in them, which can only be done by transporting them with the troops, or by leaving a Sufficient number of them for their protection, until the posts can be manned by the Militia, or by troops brought from the Northern division. It is hoped that information will be received in a Short time that will enable the Executive to adopt definitive measures. In the mean time, it is desirable that the measures which shall be adopted by you pursuant to these instructions, should be conducted so as to produce no sensation or public inquietude. I have the honor to be Your most Obedt & Very humble Servant
          
            Wm H Crawford
          
        
        
          [Second Enclosure]William Harris Crawford to Benjamin W. Crowninshield
          
            (Copy) Private.
            War Department,27th. September, 1816.
            Dear Sir,
          
          By the direction of the President, I have submitted to the consideration of Mr. Dallas and Mr. Rush, the two papers, which he informed me he had transmitted to you.
          Altho’ the information contained in them, is not entitled to full credence, yet is of such a nature, as to require all the precautions to be taken which are in the power of the Executive, without producing any considerable excitement. In conformity with this Opinion, I have directed Such changes in the disposition of the land force, in the Southern Division, as are necessary, to guard against the apprehended danger. Unless the Source from whence

the information was received, as well as its details; Should be disclosed, it does not appear to the members of the Cabinet now here, that a resort Should be had to the militia force, in aid of the regular troops, Stationed in that Section of the Union. A measure of this importance cannot be taken upon the naked responsibility of any Officer, not a member of the Cabinet in a case where the emergency did not preclude the communication of the facts, Upon which his opinion was founded, So as to enable the government to draw its conclusions.
          The extract from the letter to General Jackson, So far as it relates to the conduct of the armed vessels of Spain, Seems to address itself particularly to your Department. The depredations upon our commerce, in that quarter, proceeding from the Settled hostility of the Spanish Government, or from the licentiousness of its Naval Officers, would probably be repressed, by the presence of a Naval force, in the Gulph of Mexico.
          It is therefore the Opinion of the members of the Cabinet, now at Washington, that it would be expedient to dispatch Such Armed Vessels as are now at your disposition, to the Gulph of Mexico, with orders to cruise in those latitudes, for the protection of our commerce; and that instructions Should be given to the Naval Commander in that Station, to cooperate with the land forces, in case of invasion.
          It is believed that the measures which are demanded by this information, Should be taken So as to produce the least excitement in the nation, and to attract the least attention from abroad.
          It has also been judged proper to inform the Ex[e]cutives of those States, and Territories, nearest the theatre menaced with War, of the possibility of Such an event, in order that Such dispositions may be made by them, as can be made without producing public excitement. This communication however will not be made until the decision of the President can be obtained. A copy of this letter will be transmitted to him by this days mail.
          I will thank you for the communication of your ideas, upon this extraordinary information. I have the honor, to be, Your most Obedient, &. Very humble Servt.
          
            (Signed.) Wm. H: Crawford.
          
        
      